[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
The plaintiff sought to recover the sum of $5000 for legal services.
The defendant filed an answer, special defense, and a counterclaim in two counts.
The plaintiff produced a retainer agreement. She offered billing sheets.
The court finds for the plaintiff for the special defense, and both of the counts in the counterclaim. CT Page 7565
The court finds for the plaintiff as in the complaint, and awards the amount of $5000 with interest.
Robert P. Burns Judge Trial Referee